UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A (Amendment No. 1) Under the Securities Exchange Act of 1934 Nexus Enterprise Solutions, Inc. (Name of Issuer) Common Stock, .001 par value (Title of Class of Securities) 65340F 108 (CUSIP Number) Siham Bokzam Limited Partner, CMB Family Investments Co. LP 6401 N. University Drive, ste. 316, Tamarac, FL 33312 (Name and Address of Authorized person) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o
